UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7534



MICHAEL F. DEHONEY,

                                           Petitioner - Appellant,

          versus


JONATHAN E. OZMINT, Director of South Carolina
Department of Corrections; HENRY MCMASTER,
Attorney General of South Carolina,

                                          Respondents - Appellees.



                            No. 05-7535



MICHAEL F. DEHONEY,

                                           Petitioner - Appellant,

          versus


JONATHAN E. OZMINT, Director of South Carolina
Department of Corrections; HENRY MCMASTER,
Attorney General of South Carolina,

                                          Respondents - Appellees.
                            No. 05-7536



HENRY F. DEHONEY,

                                           Petitioner - Appellant,

          versus


JONATHAN E. OZMINT, Director of South Carolina
Department of Corrections; HENRY MCMASTER,
Attorney General of South Carolina,

                                          Respondents - Appellees.



Appeals from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge.     (CA-04-21981-HMH-BHH;         CA-04-22025-HMH-BHH;
CA-04-22026-HMH-BMH)


Submitted: April 27, 2006                        Decided: May 3, 2006


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael F. Dehoney, Appellant Pro Se. Barton Jon Vincent, DAVIDSON,
MORRISON & LINDEMANN, PA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               - 2 -
PER CURIAM:

           Michael F. Dehoney appeals the district court’s order

accepting the magistrate judge’s recommendation and construing his

28 U.S.C. § 2254 (2000) petition under 42 U.S.C.A. § 1983 (West

Supp. 2000) and dismissing the complaint and the order denying his

motion to reconsider. We have reviewed the record and the district

court’s opinions and find no reversible error.             Accordingly, we

affirm on the reasoning of the district court.              See Dehoney v.

Ozmint,       Nos.      CA-04-21981-HMH-BHH;         CA-04-22025-HMH-BHH;

CA-04-22026-HMH-BMH (D.S.C. Aug. 10 & 29, 2005).           We dispense with

oral   argument      because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                   AFFIRMED




                                     - 3 -